Case 1:17-cr-00093-SEB-MJD Document 377 Filed 04/15/21 Page 1 of 1 PageID #: 2020




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
                                  Plaintiff,          )
                                                      )
                            v.                        )       No. 1:17-cr-00093-SEB-MJD
                                                      )
  JUSTIN RUDOLPH,                                     ) -08
                                                      )
                                  Defendant.          )


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Paul R. Cherry’s Report and Recommendation that

  Justin Rudolph’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

  32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

  approves and adopts the Report and Recommendation as the entry of the Court, and orders a

  sentence imposed of eight (8) months with approximately two (2) years and four (4) months of

  supervised release to follow.

  SO ORDERED.


                      4/15/2021
         Date: ______________________              _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana
  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office

  United States Marshal Service
